DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The term “inclination of the rail” is defined as per the specification to mean “the inclination of the rail can be, in particularly, a variable which is characteristic of the inclination of the internal combustion engine or of the inclination of the motor vehicle… the inclination in the longitudinal direction of the vehicle about the rolling axis and/or… the transverse direction... about the pitching axis.”
Allowable Subject Matter
Claims 12-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art fails to disclose or make obvious an engine and vehicle system whereby a coolant injection system (i.e. a system for injecting coolant into the engine for the coolant to reach the combustion chamber) is controlled such that its common rail’s inclination is detected/determined and in response the injectors are controlled in a way to empty or fill the rail.
The closest prior art of Matsuo et al (US 2008/0185865) discloses a vehicle system which detects a vehicle inclination, particularly a vehicle a louver system’s angle, wherein according to the detected angle the coolant supplied by coolant injectors is modified (¶ [0197]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN A LATHERS/Primary Examiner, Art Unit 3747